Adams, Judge.
In Scarbrough Group v. Worley, 290 Ga. 234 (719 SE2d 430) (2011), the Supreme Court found that the issues before this Court in Worley v. Peachtree City, 305 Ga. App. 118 (699 SE2d 94) (2010), were moot. The Supreme Court therefore reversed the judgment of this Court and remanded with direction that we vacate the judgment and dismiss the appeal as moot. In accordance with that decision, we therefore vacate our opinion in Worley v. Peachtree City, 305 Ga. App. 118, and make the Supreme Court’s decision the judgment of this Court. This appeal is therefore dismissed.

Appeal dismissed.


Mikell, P J., and Boggs, J., concur.